DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotlib et al. (US 2004/0152952 A1) in view of Robaina et al. (US 2018/0197624 A1). 
Regarding claim 1
Gotlib discloses 
A system for estimating a relative substance composition (RSC) of a portion of a body of a patient in a field of view for a medical image to be taken from the patient in a medical imaging scan ([0003]), the system comprising: 
an input interface configured to: 
receive at least one piece of patient information data (PPID) ([0008], data is current medical conditions, etc); and 


receive at least one piece of field-of-view information data (PFID) ([0009], patient’s heart rate, temperature etc, comes from monitoring—i.e., field of view where the person is being examined); 
Gotlib not explicitly teach 
“a computing device configured to implement a trained machine learning algorithm, wherein the trained MLA is configured and trained to: 
receive the at least one PPID and the at least one PFID received by the input interface as input; and generate as output at least one output signal indicating an RSC of a portion of the body of the patient for the medical image based on the at least one PPID and the at least one PFID; and 
an output interface configured to output at least the at least one output signal”.
Robaina, however, teaches 
a computing device (FIG. 2A, 260, 270. 280, [0049]) configured to implement a trained machine learning algorithm ([0104]—[0105]), 
wherein the trained MLA is configured and trained to: 
receive the at least one PPID and the at least one PFID received by the input interface as input ([0043], patient data is both medical history or data from scanning/field of vision such as “physiological data”); and 


generate as output at least one output signal indicating an RSC of a portion of the body of the patient for the medical image based on the at least one PPID and the at least one PFID ([0147], medical image based on chemical composition such as person’s skin); and 
an output interface configured to output at least the at least one output signal ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “machine learning algorithm with inputted patient data) as taught by Robaina in the system of Gotlib.
The justification for this modification would be to use machine-leearning algorithms to predict output values within an acceptable range. 
Regarding claim 10
Gotlib discloses 
A computer-implemented method for estimating a relative substance composition (RSC) of a portion of a body of a patient in a field of view for a medical image to be taken from the patient in a medical imaging scan ([0003]), the computer-implemented method comprising:
receiving at least one piece of patient information data (PPID) ([0008], data is current medical conditions, etc);


receiving at least one piece of field-of-view information data (PFID) ([0009], patient’s heart rate, temperature etc, comes from monitoring—i.e., field of view where the person is being examined);
Gotlib does not explicitly teach 
“inputting the received at least one PPID and the received at least one PFID into a trained machine learning algorithm (MLA), wherein the trained MLA is configured and trained to receive the at least one PPID and the at least one PFID as an input and to generate as an output at least one output signal indicating a relative substance composition (RSC) of the body of the patient for the medical image based on the at least one PPID and the at least one PFID; and
outputting at least the at least one output signal”.
Robaina, however, teaches 
inputting the received at least one PPID and the received at least one PFID into a trained machine learning algorithm (MLA) ([0104]—[0105]), 
wherein the trained MLA is configured and trained to receive the at least one PPID and the at least one PFID as an input ([0043], patient data is both medical history or data from scanning/field of vision such as “physiological data”) and 
to generate as an output at least one output signal indicating a relative substance composition (RSC) of the body of the patient for the medical image 


based on the at least one PPID and the at least one PFID ([0147], medical image based on chemical composition such as person’s skin); and
outputting at least the at least one output signal ([0004])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “machine learning algorithm with inputted patient data) as taught by Robaina in the system of Gotlib.
The justification for this modification would be to use machine-learning algorithms to predict output values within an acceptable range. 
Regarding claim 15 
Gotlib discloses 
estimate a relative substance composition (RSC) of a portion of a body of a patient in a field of view for a medical image to be taken from the patient in a medical imaging scan ([0003]), the instructions comprising:
receiving at least one piece of patient information data (PPID) ([0008], data is current medical conditions, etc);
receiving at least one piece of field-of-view information data (PFID) ([0009], patient’s heart rate, temperature etc, comes from monitoring—i.e., field of view where the person is being examined);
Gotlib does not explicitly teach 


“inputting the received at least one PPID and the received at least one PFID into a trained machine learning algorithm (MLA), wherein the trained MLA is 
configured and trained to receive the at least one PPID and the at least one PFID as an input and to generate as an output at least one output signal indicating a relative substance composition (RSC) of the body of the patient for the medical image based on the at least one PPID and the at least one PFID; and
outputting at least the at least one output signal.
In a non-transitory computer-readable storage medium that stores instructions executable by one or more processors to execute the program(s) above”. 
Robaina, however, teaches 
inputting the received at least one PPID and the received at least one PFID into a trained machine learning algorithm (MLA), ([0104]—[0105])
wherein the trained MLA is configured and trained to receive the at least one PPID and the at least one PFID as an input and to generate as an output at least one output signal indicating a relative substance composition (RSC) of the body of the patient for the medical image based on the at least one PPID and the at least one PFID ([0147], medical image based on chemical composition such as person’s skin); and
outputting at least the at least one output signal ([0004]).

In a non-transitory computer-readable storage medium that stores instructions executable by one or more processors to execute the program(s) above ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “machine learning algorithm with inputted patient data) as taught by Robaina in the system of Gotlib.
The justification for this modification would be to use machine-leearning algorithms to predict output values within an acceptable range, and to provide a non-volatile way of storing the MRI machine program in case of accidental power-down. 
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotlib et al. (US 2004/0152952 A1) in view of Robaina et al. (US 2018/0197624 A1) in view of Schneider (US 5321359 A).
Regarding claim 2
Gotlib in view of Robaina teach the system of claim 1, 
Gotlib in view of Robaina do not explicitly teach
“wherein the RSC comprises or consists of a ratio between water, fat, and silicone”.
Schneider, however, teaches


wherein the RSC comprises or consists of a ratio between water, fat, and silicone (column 10, lines 35—50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “fat/water/silicone ratio” as taught by Schneider in the system of Gotlib in view of Robaina.
The justification for this modification would be to use the degrees of compositional phase evolutions to measure the inhomogeneities in the B.sub.0 field.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotlib et al. (US 2004/0152952 A1) in view of Robaina et al. (US 2018/0197624 A1) in view of Kraft (US 2012/0041778 A1). 
Regarding claim 3
Gotlib in view of Robaina teach the system of claim 1, 
Althought strongly implied, Gotlib in view of Robaina do not explicitly teach 
“wherein the at least one PPID comprises at least one piece of information indicating sex of the patient, at least one piece of information indicating at least one size or sizing of the patient, at least one piece of information indicating a weight of the patient, at least one piece of information indicating the age of the 


patient, at least one piece of information indicating information about implants in the body of the patient, or any combination thereof”.
Kraft, however, teaches 
Information about the size, sex and implants a given patient might have ([0008], [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “patient info as sex, weight, implant” as taught by Kraft in the system of Gotlib in view of Robaina.
The justification for this modification would be to more efficiently diagnose the MRI patient. 
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotlib et al. (US 2004/0152952 A1) in view of Robaina et al. (US 2018/0197624 A1) in view of Kraft (US 2012/0041778 A1) in view of  Wacnik (US 2013/0282078 A1).
Regarding claim 4
	Gotlib in view of Robaina in view of Kraft the system of claim 3, 
Gotlib in view of Robaina in view of Kraft do not explicitily teach 
“wherein the at least one PPID comprises, for each of a plurality of predefined body regions, a piece of information about whether or not the body region of the patient comprises a silicone implant”.

Wacnik, however, teaches 
An implant made of silicone ([0044] & [0180]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “silicone implant” as taught by Wacnik in the system of Gotlib in view of Robaina in view of Kraft.
The justification for this modification would be to create and implant that resists corrossion, degradation, etc. 
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotlib et al. (US 2004/0152952 A1) in view of Robaina et al. (US 2018/0197624 A1) in view of Bar-Zion (2017/0105700-A1 ).
Regarding claim 5 
Gotlib in view of Robaina teach the system of claim 1, 
Robaina applied to claim 5 further teaches 
wherein the at least one PFID comprises at least one piece of information indicating a field-of-view position, at least one piece of information indicating a field-of-view size ([0040], field of view changes—size changes as person moves head or eyes), 
Gotlib in view of Robaina do not explicitly teach 
“at least one piece of information indicating a field-of-view rotation, or any combination thereof”.

Bar-Zion, however, teaches 
at least one piece of information indicating a field-of-view rotation, or any combination thereof ([0068]—[0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “rotated field of vision” as taught by Bar-Zion in the system of Gotlib in view of Robaina.
The justification for this modification would be to get a better reading from the ultrasound, MRI transducer. 
Regarding claim 6
Gotlib in view of Robaina teach the system of claim 1, 
Gotlib in view of Robaina do not explicitly teach
“wherein the input interface is further configured to receive at least one piece of patient positioning information (PPPI), and
wherein the MLA is configured and trained to also receive the at least one PPPI as part of input and to generate the output signal based in addition also on the PPPI.” 
Bar-Zion, however, teaches 
wherein the input interface is further configured to receive at least one piece of patient positioning information (PPPI) ([0133]), and


wherein the MLA is configured and trained to also receive the at least one PPPI as part of input and to generate the output signal based in addition also on the PPPI ([0133], the ultrasound measurement is corrected based on patient’s position—the position is an inputted data. The ultrasound data can be used in tomography or MRI, [0152]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “patient position as input data” as taught by Bar-Zion in the system of  Gotlib in view of Robaina.
The justification for this modification would be to produce a better mri image by taking into account patient motion. 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotlib et al. (US 2004/0152952 A1) in view of Robaina et al. (US 2018/0197624 A1) in view of Zhang (CN 106324011 B).                                      
Regarding claim 7
	Gotlib in view of Robaina teach the system of claim 1, 
	Robaina, applied to claim 7, further teaches 
Input information of a network of: 
one PPID, at least one input node for each of the pieces of information in the at least one PFID ([0043], patient data is both medical history or data from scanning/field of vision such as “physiological data”), or a combination thereof.

Gotlib in view of Robaina do not explicitly teach 
“wherein the MLA is a feed-forward artificial neural network (ANN) that comprises an input layer with at least one input node for each of the pieces of information.”
Zhang, however, teaches 
wherein the MLA is a feed-forward artificial neural network (ANN) that comprises an input layer with at least one input node for each of the pieces of information (background technology, paragraph 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “feed-forward artificial neural network” as taught by Zhang in the system of Gotlib in view of Robaina.
The justification for this modification would be to use a neural network that has a faster machine learning training speed (background technology, paragraph 7, Zhang).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotlib et al. (US 2004/0152952 A1) in view of Robaina et al. (US 2018/0197624 A1) in view of Li Jing (CN 104502873 A). 
Regarding claim 11
Gotlib in view of Robaina teach the method of claim 10, 
Gotlib in view of Robaina do not explicitly teach 

“wherein the at least one output signal is used in a method for determining a water resonance setting frequency for a magnetic resonance imaging (MRI) scan, is used in a shimming method for an MRI device, or is used in the method for determining the water resonance setting frequency for the MRI scan and in the shimming method for the MRI device”.
Li Jing, however, teaches 
wherein the at least one output signal is used in a method for determining a water resonance setting frequency for a magnetic resonance imaging (MRI) scan, is used in a shimming method for an MRI device (claim 1), or is used in the method for determining the water resonance setting frequency for the MRI scan and in the shimming method for the MRI device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “shimming facility based on water resonance frequency” as taught by Li Jing in the method of Gotlib in view of Robaina.
The justification for this modification would be to find and optimal shimming frequency. 
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotlib et al. (US 2004/0152952 A1) in view of Robaina et al. (US 2018/0197624 A1) in view of Li Jing (CN 104502873 A) in view of Yao (CN 108742623 A).      
    
Regarding claim 12
Gotlib in view of Robaina in view of Li Jing teach the method of claim 11, 
Gotlib in view of Robaina in view of Li Jing do not explicitly teach 
“wherein the shimming method for the MRI device is a multi-echo-B0 shimming method”.
Yao, however, teaches 
wherein the shimming method for the MRI device is a multi-echo-B0 shimming method (claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multi echo B.sub.0 shimming facility” as taught by Yao in the method of Gotlib in view of Robaina in view of Li Jing.
The justification for this modification would be to give the shimming more precision (ABSTRACT, Yao).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotlib et al. (US 2004/0152952 A1) in view of Robaina et al. (US 2018/0197624 A1) in view of Zhang (CN 107392897 A).
Regarding claim 13
Gotlib discloses 


A computer-implemented method for training a machine learning algorithm (MLA) for use in a system for estimating a relative substance composition (RSC) of a portion of a body of a patient in a field of view for a medical image to be taken from the patient in a medical imaging scan ([0003]), 
the system comprising an input interface configured to receive at least one piece of patient information data (PPID) ([0008], data is current medical conditions, etc) and 
Gotlib does not explicitly teach 
“receive at least one piece of field- of-view information data (PFID), a computing device configured to implement a trained machine learning algorithm, wherein the trained MLA is configured and trained to receive the at least one PPID and the at least one PFID received by the input interface as input, and
generate as output at least one output signal indicating an RSC of a portion of the body of the patient for the medical image based on the at least one PPID and the at least one PFID, and an output interface configured to output at least the at least one output signal, the computer-implemented method comprising:
providing training samples, each of the training samples comprising a set of input parameters comprising one or more PPID and one or more PFID in accordance with pieces of information that the MLA is configured to receive, and each of the training samples being labelled with a corresponding RSC; and

training the MLA with supervised learning using the provided training samples”.
Robaina, however, teaches 
receive at least one piece of field- of-view information data (PFID), a computing device configured to implement a trained machine learning algorithm ([0104]—[0105]), wherein the trained MLA is configured and trained to receive the at least one PPID and the at least one PFID received by the input interface as input ([0043], patient data is both medical history or data from scanning/field of vision such as “physiological data”), and
generate as output at least one output signal indicating an RSC of a portion of the body of the patient for the medical image based on the at least one PPID and the at least one PFID ([0043], patient data is both medical history or data from scanning/field of vision such as “physiological data”), and an output interface configured to output at least the at least one output signal, the computer-implemented method comprising:
Gotlib in view of Robaina do not explicitly teach 
“providing training samples, each of the training samples comprising a set of input parameters comprising one or more PPID and one or more PFID in 
accordance with pieces of information that the MLA is configured to receive, and each of the training samples being labelled with a corresponding RSC; and

training the MLA with supervised learning using the provided training samples”.
Zhang, however, teaches MLA with training examples and patient data (claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “MLA with training examples and patient data” as taught by Zhang in the system of  Gotlib in view of Robaina.
The justification for this modification would be to improve the efficiency of radiotherapy. 
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8
“wherein the feed-forward ANN comprises an output layer with at least three output nodes for generating the output signal, and
wherein each output node of the at least three output nodes outputs a signal indicating an estimate for a percentage of a particular substance within a signal-to-noise ratio”.

In conjunction with the rest of the claim. 
Regarding claim 9

“The system of claim 6, wherein the feed-forward ANN comprises between two and ten hidden layers with each between 32 and 5096 nodes,
wherein after each of the hidden layers, a drop-out function is applied, and
wherein the dropout rate of each dropout function is between 10% and 90%”.

In conjunction with the rest of the claim. 
Regarding claim 14
The claim is allowed since nothing in the previous art of record teaches or discloses:
“A method for providing training data for use in a computer-implemented method for training a machine learning algorithm (MLA), the method comprising:


providing at least one family member of a virtual family, wherein each family member of the at least one family member comprises a plurality of voxels for which the individual RSC is known;
virtually positioning each family member of the at least one family member in a plurality of positions and with a plurality of fields-of-view with regard to a medical imaging scan;
determining, for each position of the plurality of positions and field-of-view of the plurality of fields-of-view for each family member of the at least one family member of the virtual family, a total RSC for the respective field of view based on the individual RSCs of the voxels of the family member in the respectively field of view at the respective position”;
generating sets of input parameters comprising at least one PPID and at least one PFID based on the at least one family member, the plurality of positions, and the plurality of fields-of-view;
labelling the generated sets of input parameters with the corresponding determined total RSC, such that training samples are generated”.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852